DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn. 
Claims 1, 4-20 are currently pending and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefkovitz (US 20130200183) in view of Anders (DE1947988) and Hammond (US 6168816) and Lefkovitz (US 20130199949).
Regarding claim 1, Lefkovitz’183 teaches a beverage container comprising: a body (figure 18) having a top end and a bottom end (where figure 18 is inverted such that what is shown at the bottom is construed as the top end and what is shown at the top is construed as a bottom end); a filter (paragraph 17, see at least figure 8, item 36) arranged with the body to form a first chamber (see figure 8, where between 36 and 34 is a first chamber) and a second chamber (see figure 8, where the region near item 40 is a second chamber), the filter having a volume for receiving an infusion substance; and a cap (see at least figure 8, item 34) engaged with the body, the cap having an extractor (figure 8, see the grinding elements) extending into the first chamber when the cap is engaged with the body.  That is, since the cap fits over the screen 36, it would have been obvious for the extractor to be within the first chamber defined by the filter.  The cap 34 also has elements that extend into the bounds of the screen 36, as shown in figure 4A, 4B and 5, for example.
Regarding the limitation, “wherein during the engaging by twisting of the cap with the body causes the extractor to mash the infusion,” in paragraph 56, Lefkovitz’183 teaches twisting the cup-shaped base (i.e. cap).   It is further noted that engaging by twisting, as recited in the product claims is seen to be an intended use that the prior art would have been capable of performing.  For example, it is noted that claim 1 does not recite that the cap is threaded to the body.  Lefkovitz’183’s extractor is also seen to be capable of mashing an infusion substance to produce an extracted liquid.
Lefkovitz’183 teaches an inverted configuration, as shown in figure 18 and paragraph 61-62.  That is, Lefkovitz’183 further teaches in figure 18, an inverted orientation of a container (see paragraphs 41-42) and where dispensing of the extracted essence from the infusion substance (paragraph 16) can be via gravity into a liquid reservoir (see paragraph 61  - “Fig 17-27 depict various modifications for a preferred release of essence through… muddling, vice pressing…with…comminuting chambers formed in conjunction with a cap… to receive the sliced material and allow for the sliced product to be dispensed (through gravity…) into a liquid reservoir).  Gravity dispensing would have taught that the container is to be inverted.  
Claim 1 differs from Lefkovitz‘183 in specifically reciting “when the container is inverted, with the bottom end above the top end, the filter collects the extracted liquid and retains the extracted liquid from flowing into the second chamber while the container is inverted.”
Anders further evidences filters used for extracting liquid from an infusion substance, where the filter comprises a porous section (see figure 1, item 7 and 9) and a non-porous section, (figure 1, item 10), (where the cutaway clearly shows the perforations in an upper portion and no perforations in a lower portion), where the non-porous section could be construed as retaining extracted liquid.  It is noted that this reads on the claimed “enclosed upper portion adapted to retain an extracted liquid; and a lower portion having a plurality of apertures disposed radially therein” because Anders teaches a similar configuration as the inverted figure shown in Applicant’s figure 18.  Anders teaches that the filtering portion (10) conforms to the shape of the extractor.  Anders also teaches that the fruit can be received into the recessed portion of the filter and then engaged by the extractor and where the lower portion of the filter, which is not perforated, can collect pulp etc that can block the sieve openings (see paragraph 2 of the machine translation).  Anders can be construed as teaching a beverage container already in an “inverted position” which would have been similar to figure 18 of Applicant’s drawings.  
Therefore, to modify Lefkovitz‘183 and to use a filter that has a portion of the filter that is not perforated would have been obvious to one having ordinary skill in the art, for the purpose of being able to collect pulp and solids which are prevented from blocking the sieve openings.  Such a modification would also have allowed for the filter to collect extracted liquid and retain the extracted liquid from flowing into the second chamber when the container is inverted.  As discussed above, the above limitation is seen to be an intended use limitation which the combination would have been capable of performing, especially as the combination teaches the recited structure.  
It is further noted that Hammond teaches a filter for an infusion product (see figure 9, item 114; 15, “coated paper strainer”), where the filter has a first portion that has perforations to allow passage of liquid while leaving the solids of the infusion product within the filter (see column 4, lines 5-10) and where a second portion of the filter remains unperforated (see column 4, lines 58-62), thus also suggesting a filter that would have been capable of retaining the extracted liquid from flowing into the second chamber while inverted. Hammond also teaches a plunger (i.e. extractor) (116) to press the infusion substance that is within the filter and Lefkovitz’183 even teaches similar types of extractors (figure 25).  Lefkovitz’949 further evidences that the extractor (see figure 2, item 12) that is similar to Anders, can also be used with a beverage container, such as that of Lefkovitz’183.
Lefkovitz‘183 is not seen to be limiting regarding the particulars of the filter element and further teaches modifications to allow for a preferred release of essence through… muddling.. or grinding (see paragraph 61).  Therefore, to modify Lefkovitz‘183 in view of Anders, Hammond and Lefkovitz’949 and to provide an extracting element and filter combination that can collect extracted liquid, would have been obvious to one having ordinary skill in the art, for the purpose of allowing the flow of liquid while retaining solids.  Additionally, a filter such as that of Anders would also have been advantageous for being able to more easily secure an infusion substance in place (within the welled portion) for being able to more easily extract the liquid.
Regarding the limitation to claim 1 of the first chamber having, “an enclosed upper portion adapted to retain an extracted liquid” it is noted that Anders teaches that the filter would define a first chamber (such as the section into which the extractor 14 is received), where such a filter would have an enclosed upper portion that is clearly capable of retaining an extracted liquid.  Figure 1 of Anders has been construed as showing the container/filter already in an inverted orientation.  Therefore, by turning the container of figure 1 by 180 degrees, the filter 10 would also have resulted in the first chamber having an enclosed upper portion and radially disposed apertures in a lower portion.  Similarly, figure 10 (and figure 15) of Hammond have also been construed as already being in the inverted orientation.  Similar to above, when turning the container 180 degrees, Hammond also teaches a filter that has an upper portion that would have retained an extracted liquid, as shown in figure 10 and 15 and having a lower portion with radially disposed apertures. In view of Anders and Hammond, the combination teaches a lower portion of the first chamber having a plurality of apertures disposed therein.  Therefore, the combination is seen to teach a filter forming a first and second chamber and an enclosed upper portion that can retain extracted liquid and a lower portion that has a plurality of apertures disposed radially therein.  That is, by using a filter such as that taught by Anders and Hammond, it would have been obvious to one having ordinary skill in the art that this would have resulted in the first chamber having an enclosed upper portion that is adapted to retain liquid and a lower portion having a plurality of radially positioned apertures.  
Regarding claim 9, the rejection above with respect to claim 1 has been incorporated herein.  Regarding claim 9, Lefkovitz’183 is seen to teach grinding of the product (see at least, the abstract) and is thus seen to be capable of achieving a desired texture when the cap is engaged with and loosened from the body without removing the cap from the body.  It is further noted that the claim is directed to the intended use of the extractor, of engaging and loosening the cap one or more times.  It is seen that the cap taught by the combination is capable of this function.
Regarding claim 10, in view of Lefkovitz’183, Anders and Hammond the combination teaches that the filter is configured to enable the extracted liquid to enter the second chamber when the container is changed from an inverted to a non-inverted position after the cap is engaged with the body.
Regarding claim 11, Lefkovitz’183 at figure 18 appears to teach a collar and seal assembly (see the bottom of figure 18 which include a threaded section (collar) and a cover (i.e. seal).  Lefkovitz’949 discloses a “collar” and “seal” assembly configured to seal the second chamber (see figure 2, item 22 and 24) which is seen to be similar to Lefkovitz’183.  Therefore, in view of Lefkovitz’949, the combination suggest a collar and seal assembly.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Lefkovitz (US 20130200183) as the primary reference, and in further view of Oyama (JP 3163763)
Regarding claim 4, when engaging the cap with the body, the filter taught by the combination is seen to be prevented from rotating relative to the body, because Lefkovitz‘183 teaches securing the filter to the body via internal keys (see paragraph 58, figure 8, item 40) which would prevent rotation relative to the body.  
Regarding claim 5, Lefkovitz‘183 further teaches the filtering element (36) comprising at least one indexing feature (figure 7, item 30 and figure 8, the concave portions) that mates with a corresponding feature on the body to prevent rotating (paragraphs 57-58). 
Oyama also teaches the filtering element comprising an indexing feature (see figure 4, item 3a,3b; paragraph 35 of the machine translation) that engages with the container (see figure 4, item 2b) for securing the filtering element in place. 
To thus modify the combination and to provide the filter with an indexing feature that engages with the container body would have been obvious to one having ordinary skill in the art, for the purpose of preventing the indexing feature from rotating.

Claim 6-8, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Lefkovitz (US 20130200183) as the primary reference, and in further view of Miller (US 0171154), Herrick (US 0331236) and Yang (CN 204410496).
Claim 6 differs from the combination in specifically reciting, “wherein the filter further comprises a plurality of fins arranged in the first chamber.”  Claims 7 and 8 also differ in specifically reciting the filter comprising at least one fin in the first chamber (claim 7) and “wherein the at least one fin is oriented to rotationally bias the infusion substance when the cap is engaged with the body.” (claim 8). 
However, Miller teaches protruding structures (see figure 3, item “e”) in the filter portion, used to prevent rotation of the fruit (see page 1, 2nd column - “preventing the lemon from slipping…”).   Herrick also teaches ribs in the filter portion of the press (see figure 1, item “a”) where these ribs sustain the fruit in the ends of the ribs (see page 1, column 1, lines 37-41 and lines 22-36).  Yang further teaches fins (see figure 2, item 320) within the filter element, where the fins can also be advantageous to facilitate squeezing the fruit (see at least paragraph 27 of the machine translation).  To thus modify the combination and to include a plurality of fins as taught by Miller, Herrick and Yang, would thus have been obvious to one having ordinary skill in the art, to secure the infusion product in place prior to extracting the liquid therefrom and for facilitating squeezing of the fruit.
Regarding claims 15 and 16, Lefkovitz’183, Lefkovitz’949, Anders and Hammond are taken as discussed above with respect to claim 1.  The cap of Lefkovitz’183 as well as the cap of Lefkovitz’949 are seen to have an extractor that extends into the first chamber, and is capable of mashing the infusion substance when engaging the cap with the body.  
Further regarding the limitation of, “when the container is inverted, the filter collects the extracted substance, and the filter retains the extracted substance from flowing into the second chamber while the container is inverted,” it is seen that Lefkovitz’183 already teaches an inverted configuration as shown in figure 18 and paragraph 61-62, as discussed above.  Also, Anders and Hammond teach a filter that would have been capable of collecting the extracted substance, as already discussed above with respect to claim 1.  
Modification of Lefkovitz‘183 in view of Anders, Hammond and Lefkovitz’949 and to provide a filter that can collect extracted liquid, would have been obvious to one having ordinary skill in the art, for the purpose of allowing the flow of liquid while retaining solids.  That is, to use a filter that has a portion of the filter that is not perforated would have been obvious to one having ordinary skill in the art, for the purpose of being able to collect pulp and solids which are prevented from blocking the sieve openings.  
Regarding the limitation of claim 15 of “the extractor mashes the infusion substance against at least one protrusion disposed in the filter,” Miller, Herrick and Yang as applied to claims 6-8 above further teach projections in the filter for securing the food as well as for facilitating squeezing of the fruit with the extractor, such that the combination suggests the extractor mashing the infusion substance against at least one projection.
Regarding the limitation of, “the first chamber having an enclosed upper portion adapted to retain an extracted substance and a lower portion having a plurality of apertures disposed radially therein” the combination is seen to teach this limitation as already discussed above with respect to claim 1.
Further regarding claim 16, because Lefkovitz’183 teaches the cap having the extractor, the engagement of the cap is seen to cause the extractor to apply a force to the infusion substance.
Claim 17 is rejected for the reasons discussed above with respect to claim 11.
Claim 18 is rejected for the reasons discussed above with respect to claim 9.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 11 above, which relies on Lefkovitz (US 20130200183) as the primary reference, and in further view of Chapman (US 20180289208) and Suzuki (JP 47-017843).
Regarding claim 12, the combination has been incorporated herein as discussed above with respect to claim 11.
Claim 12 differs from the combination in specifically reciting, wherein the collar and seal assembly comprises a second filter for filtering liquid exiting the collar and seal assembly for consumption.
Chapman teaches multiple filters (see figure 4, item 34 and 40) positioned at opposing openings of the container for providing additional filtering (see paragraph 29).  Suzuki also teaches a filter at a dispensing end (see figure 3 and 4, item 7) and a “filtering” cutting assembly as shown in figure 6.  To thus modify Lefkovitz’183 and to also position a filter at the dispensing end (24) would have been obvious to one having ordinary skill in the art, for the purpose of also providing additional filtering of the liquid.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 11 above, which relies on Lefkovitz (US 20130200183) as the primary reference, and in further view of Rekstad (US 20090032487), Naesje (US 20090212061) and/or Brown (US H2027).
Regarding claim 13, the combination has been incorporated herein as discussed above with respect to claim 11.
Regarding claim 13, Lefkovitz’183 teaches a dispensing outlet, but claim 13 differs in specifically reciting, “wherein the collar and seal assembly further comprises: a surface having an edge; and a seal arranged on the surface adjacent the edge, wherein a suction force applied to adjacent portions of the seal and the edge causes the seal to open sufficient to enable a user to drink from the container.”  
However, Rekstad teaches a collar and seal assembly (see figure 6), further comprising a surface having an edge (figure 6, item 59) and a seal arranged on the surface adjacent the edge (figure 6, item 24, valve), wherein a suction force applied to adjacent portions of the seal and the edge causes the seal to open sufficient to enable a user to drink from the container (see paragraph 26) for providing spill resistance (see at least, the abstract).   Naesje also teaches a collar and seal assembly (figure1-2) further comprising a surface having an edge and a seal arranged on the surface adjacent the edge (see figure 2, item 22, 28), wherein a suction applied to the adjacent portions of the seal and the edge cause the seal to open to enable a user to drink from the container, and where the seal closes upon termination of the suction force (see paragraph 47) for the purpose of maintaining the hygienic nature of the drinking receptacle (see the abstract).  Brown also teaches a collar and seal assembly (Figure 1, 2) comprising a surface having an edge (see for example, figure 2, item 10), a seal (figure 2, item 3) arranged on the surface adjacent the edge and wherein a suction force applied to adjacent portions of the seal and the edge causes the seal to open sufficient to enable a user to drink from the container (see at least, column 10, lines 29-41).
To thus modify the combination and use a collar and seal assembly with a seal that can open and close based on the user applying a suction force would have been obvious to one having ordinary skill in the art, for the purpose of preventing liquid from spilling from the dispensing outlet.
Regarding claim 14, as discussed above in paragraph 26, Rekstad teaches the seal closes upon termination of the suction force.  Brown in similar in this regard as shown on column 10, lines 29-41.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefkovitz (US 20130200183) in view of Anders (DE 1947988), Hammond (US 6168816) and Lefkovitz (US 20130199949) and in further view of Duman (WO 2018194450) and Boettcher (US 20130239821).
Regarding claim 19, Lefkovitz‘183 discloses a method of making a liquid infused beverage comprising: positioning a container in an inverted position such that a cap faces at least partly upward (see figure 18).  As shown in figure 8, Lefkovitz’183 teaches a filter arranged with a body of the container to form a first chamber for receiving an infusion substance and a second chamber.  The cap (figure 2, item 12) is seen to have an extractor extending into the first chamber when the cap is engaged with the body.  Further regarding the structure of the container, Lefkovitz‘183 is taken as discussed above with respect to claim 1.  
Lefkovitz‘183 necessarily teaches inserting an infusion substance into the first chamber and also engaging the cap onto the body which concurrently mashes the infusion substance and extracts a liquid therefrom (see paragraph 61-62) and extracts a liquid therefrom.
Regarding the container being inverted, it is noted that Lefkovitz‘183, as discussed above, teaches in figure 18, an inverted orientation of a container (see paragraphs 41-42) and where dispensing of the extracted essence from the infusion substance (paragraph 16) can be via gravity into a liquid reservoir (see paragraph 61  - “Fig 17-27 depict various modifications for a preferred release of essence through… muddling, vice pressing…with…comminuting chambers formed in conjunction with a cap… to receive the sliced material and allow for the sliced product to be dispensed (through gravity…) into a liquid reservoir).  Gravity dispensing would have taught that the container is to be inverted.  Figure 18 of Lefkovitz‘183 is seen to be similar to Lefkovitz‘949 figure 2.
Regarding the step of “collecting and retaining the liquid in the filter from entering the second chamber while inverted,” it is noted that the claim differs from the Lefkovitz‘183 in this regard. 
Anders further evidences filters used for extracting liquid from an infusion substance, where the filter comprises a porous section (see figure 1, item 7 and 9) and a non-porous section, (figure 1, item 10), where the cutaway clearly shows the perforations in a first portion and no perforations in a second portion), where the non-porous section could be construed as retaining extracted liquid.  Anders teaches that the filtering portion (10) conforms to the shape of the extractor.  Anders also teaches that the fruit can be received into the recessed portion of the filter and then engaged by the extractor and where the lower portion of the filter, which is not perforated, can collect pulp etc that can block the sieve openings (see paragraph 2 of the machine translation).  Anders can also be construed as already being in an inverted orientation, similar to figure 18 in Applicant’s’ drawings.  It is further noted that Hammond teaches a filter for an infusion product (see figure 9, item 114; 15, “coated paper strainer”), where the filter has a lower section that has perforations to allow passage of liquid while leaving the solids of the infusion product within the filter (see column 4, lines 5-10) and where the upper  portion of the filter remains unperforated (see column 4, lines 58-62), thus also suggesting a filter that would have been capable of retaining the extracted liquid from flowing into the second chamber while inverted. Hammond also teaches a plunger (i.e. extractor) (116) to press the infusion substance that is within the filter.   Lefkovitz’949 evidences that a pressing element as taught by Anders for instance can also be used with a beverage container (see figure 2, item 12).
As the combination already teaches the use of the container in the inverted orientation, to modify Lefkovitz’183 and to use an extractor and filter combination where the filter that has a portion of the filter that is not perforated would have been obvious to one having ordinary skill in the art, for the purpose of being able to collect pulp and solids which are prevented from blocking the sieve openings.  Such a modification would also have allowed for the filter to collect extracted liquid and retain the extracted liquid from flowing into the second chamber when the container is inverted.  
Regarding the limitation of, “the first chamber having an enclosed upper portion adapted to retain an extracted substance and a lower portion having a plurality of apertures disposed radially therein” in view of Anders, Hammond, the combination is seen to teach this limitation as already discussed above with respect to claim 1.  That is, by using a filter such as that taught by Anders or Hammond in Lefkovitz’183’s inverted configuration, it would have been obvious to one having ordinary skill in the art that this would have resulted in the first chamber having an enclosed upper portion that is adapted to retain liquid and a lower portion having a plurality of radially positioned apertures.  
Further regarding the collecting and retaining step, it is noted that Duman evidences controlled dispensing of flavoring substances from a filter, via the filter being able to be selectively opened or closed (see page 2, lines 9-22; page 8, lines 32-40; page 10, lines 30-36 and at least, figures 1, 5-8 and 10).  The filter clearly retains a flavoring substance and can retain a liquid (see page 4, lines 10-14 and page 10, lines 27-36).  Duman’s filter would also have resulted in the first chamber having an enclosed upper portion adapted to retain a liquid and a lower portion having a plurality of apertures radially disposed.  Boettcher also evidences that it has been desirable to provide a filter positioned on the underside of a container (see figure 2, items 5 and 11) and where the filter arrangement can be used for controlling the degree of infusion (see the abstract, paragraph 40, 41 and 43) between the first chamber (see figure 9) and the second chamber (see figure 2, item 2).  Because Boettcher teaches that the filter can be rotated to prevent mixing between the two compartments (see paragraph 40-41), Boettcher’s filter is also seen to be capable of collecting and retaining a particular volume of extracted liquid when the container is inverted.   As shown in figure 12, Boettcher is also seen to teach a filter that results in the first chamber having an upper portion that can collect extracted liquid (figure 12, item 5) and a lower portion having a plurality of radially disposed apertures.
The combination already teaches the use of the container in an inverted orientation.  Therefore, to modify the combination and to use a filter that can contain flavoring substances such as herbs, sliced fruit or tea leaves and can retain a liquid therein would have been obvious to one having ordinary skill in the art, for the purpose of being able to control the degree of infusion between the two chambers.  In view of Anders, Hammond, Boettcher and Duman, the combination teaches a filter that is capable of collecting a volume of extracted liquid and where the filter would retain the extracted liquid from entering the second chamber while the container is inverted.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 19 above, which relies on Lefkovitz (US 20130200183) as the primary reference, and in further view of Sotoohi (US 20150010682) and Daensol (DE 202016002971).
Regarding claim 20, Lefkovitz’183 has been incorporated herein as discussed above with respect to claim 19.  Regarding claim 20, Lefkovitz’183 teaches the cap engaged with the body by threading (see figure 8).  Lefkovitz’183 also suggests twisting (see paragraph 56 - “the cup shaped base is twisted relative to the container…”; page 6, claim 18 - “wherein the cup shaped base is twisted”)
Lefkovitz‘183 is not specific regarding the cap being twisted onto threads of a first portion of the body to move the extractor.
However, Sotoohi also teaches twisting (i.e. rotating) an extractor for extracting liquid from the infusion substance (see at least paragraph 10).  Therefore, to twist the cap to move the extractor would also have been obvious to one having ordinary skill in the art, as this is the known expedient for how a juice press would have been operated.   
Further regarding the cap being twisted onto threads of a first portion of the body, Daensol further teaches an extractor (3) that is threaded to the container comprising a filter (5) (see paragraph 4 - “screwed on with the juicer”).   Therefore, to modify Lefkovitz‘183 and to use a threaded engagement would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on conventional expedients used for securing a cap comprising an extracting component to the remainder of the container.


Response to Arguments
On page 8 of the response, Applicant urges that Lefkovitz’183 is focused on direct blending as the primary principle of operation.  Applicant urges that this is in contrast to Applicant’s fruit cup infuser in which the extraction and mixing steps are completely separate and the extraction liquid is not directly blended into the liquid.  
It is noted however that claims 1 and 15 are directed to the product and not the method of using.  The structure as taught by the combination is to also be able to collect some amount of liquid “when” the container is in the inverted position and would retain some amount of the extracted liquid from flowing into the main chamber when in the inverted position  The method claim requires that the container is in an inverted position, and where the cap engages with the body of the container to mash an infusion substance and extract liquid and where the extracted liquid is collected in the filter.  The prior art combination teaches that in this inverted position, some liquid would still have been collected and retained in the filter portion.

Further on pages 8-9 of the response,  Applicant urges that the claimed fruit cup infuser was designed to overcome the principles of operation of Lefkovitz’183 of relying on gravity to cause the mixing by preserving the extracted liquid in a first chamber so that the extracted liquid remains in the filter and does not leak into the second chamber of the body due to gravity, which is in contrast to Lefkovitz’183 that relies on gravity to cause the mixing.  Therefore, Applicant urges that it is not possible to make any modification to Lefkovitz’183 that approach the teachings of Applicant’s fruit cup infuser without abandoning the stated purpose and operation principle of direct blending and thereby destroying the reference.
These urgings are not seen to be sufficient to overcome the rejections.  It is initially noted that at paragraph 61, Lefkovitz’183’s teachings of dispensing the extract through gravity to is not seen to exclude variations in the forms of gravity dispensing.  It is further noted that the direct blending as discussed by Lefkovitz’183 is not seen to teach away from variations in the form by which the direct blending can occur, while still allowing for using gravity to directly blend the extracted liquids into the main compartment.  In this regard, it is noted that Anders teaches that the filter configuration can be advantageous because the non-perforated lower portion of the filter can collect pulp etc that can block the sieve openings (see paragraph 2 of the machine translation).  Providing such a filter would still have allowed for the extracted liquid to be “directly blended” (i.e. dispensed) into the lower compartment but can also allow for some liquid to be collected in the non-porous section.  Therefore, one having ordinary skill in the art would have found using a filter configuration, as taught by Anders to be advantageous so as to prevent pulp and other solids from blocking the flow of the extracted liquid into the lower compartment.  Hammond similarly teaches a filter with a collection portion where solids can be contained while still allowing passage of extracted liquid via filter openings positioned above a collection portion.   The prior art teaches that the concept of the solids from which liquid has been extracted is known to block the filter openings and the prior art solution for preventing this blocking is to allow solids to collect in a non-porous portion of the filter while having filter openings elevated on a side wall through which the extracted liquid can be dispensed.   At paragraph 17, Lefkovitz’183 teaches that there should be fluid communication between the comminuted foodstuff and the liquid volume so that edible and aromatic oils can directly blend with any liquid contents in the volume.  As such, the filter configurations of Anders and Hammond are seen to still allow for fluid communication between the foodstuff and the liquid volume and therefore is seen to allow for direct blending.

On page 9-10 of the response, Applicant urges that Anders and Hammond teach a filter/sieve having apertures on an upper portion and a lower portion having an enclosed portion adapted to retain a liquid, while Applicant’s independent claims recite a filter having an enclosed upper portion to retain a liquid and a lower portion having a plurality of apertures.  Applicant urges that the difference is that Applicant’s container involves inverting the container to perform the extraction while Anders and Hammond never contemplate an inverted configuration because to do so would cause the liquid to spill out.
It is initially noted that independent claims 1 and 15 are directed to a container and not the method of using the container.  Method claim 19 only requires the container to be in an inverted configuration by which some liquid extracted from the infusion substance is collected and retained in the filter.  
Furthermore, it is noted that Lefkovitz’183 already teaches that the container is to be inverted for extracting liquids from solids into the main compartment of the container, as evidenced by figure 18.  Therefore, Anders and Hammond’s teachings have been relied on to show what the configuration of the filter and extractor would have been in Lefkovitz’183’s inverted configuration as shown in figure 18.  Lefkovitz’949 also teaches an extractor similar to that of Anders; therefore, it would have been obvious to one having ordinary skill in the art to be to position a filter as taught by Anders at one end of Lefkovitz’183’s container which can be engageable by an extractor so as to be able to collect solids and pulp to prevent blocking of the passage of liquid, while still allowing for extracted liquids to pass through the filter element and where such a modification would still have allowed for the collection of some amount of extracted liquid in the filter.  

Further on page 10, Applicant urges that even if the sieve of Anders or Hammond was in the inverted position of figure 18, that this configuration would have destroyed the principle operation of Lefkovitz’183.
These urgings are not seen to be sufficient for the reasons already discussed above.

Further on pages 10-11 of the response, Applicant urges that at paragraph 17, Lefkovitz’183 explicitly calls for a sieve that prevents the mixing of solids, while allowing for the fluid communication of liquids between the extraction assembly and container and that this is in contrast to the claimed fruit cup infuser, which provides for a filter that prevents mixing of solids and the mixing of liquids when the container is inverted.   Applicant urges that at paragraph 59, Lefkovitz’183 teaches that it should be apparent that only those that can accommodate the direct fluid communication of liquid with the comminuted foodstuffs while being comminuted are capable of being adapted for use with the present invention, and that Anders and Hammond would prevent direct fluid communication if combined with Lefkovitz’183.
These urgings are not seen to be sufficient to overcome the rejection.  It is noted that Anders and Hammond’s filter structure would also have allowed for preventing mixing of solids while allowing for the fluid communication of liquids between the extraction assembly and the container, where the configuration as shown by Anders and Hammond can be construed as the “inverted” position.  At paragraph 9, Anders teaches that the extraction can result in juice pressed out of the pressed material and runs through the perforations (9) and into the collecting vessel.  Anders structure thus allows for some amount of extracted liquid to be collected in the lowermost region of the filter.  Anders and Hammond’s filter configuration is not seen to destroy Lefkovitz’183’s mode of operation because the filter configuration as taught by Anders and Hammond still allows for direct fluid communication of liquid with the comminuted foodstuffs while being comminuted.  As another example, it is noted that depending on the particular quantity of liquid that was extracted from the foodstuff and the size of the foodstuff compared to the liquid that there would still have been some extracted liquid that can flow through the openings while the non-porous portions of the filter can collect extracted liquid while retaining some liquid in the non-porous section of the filter.  Applicant’s urgings are also seen to be directed to the method by which the container has been used - it is noted that Claims 1 and 15 are directed to the product and not the method of using.  Claims 19 and 20, which are directed to the method of using, only require for the container to be in an inverted configuration where extraction of liquid from the infusion substance results in collecting and retaining some amount of extracted liquid.  
Modification of Lefkovitz’183 in view of the teachings of Anders and Hammond would have been obvious to one having ordinary skill in the art, for the advantageous purpose of preventing the solids (which Lekfovitz’183 desires to be retained on the sieve) from blocking flow of liquid through the sieve. This modification is not seen to teach away from allowing for direct blending of the extracted liquid, because even providing a region where pulp can be collected would still have allowed for liquids that are extracted to be directly blended, with the exception that the collected pulp and solids would not block the blending, as might occur with Lefkovitz’183’s horizontally arranged sieve. 
The remainder of Applicant’s remarks on pages 11-13 reiterate those remarks presented above and are not seen to be sufficient to overcome the rejection for the reasons already discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2013162438 discloses a filter portion with a lower section that is nonporous and an upper sidewall portion that is porous (figure 2).  US 20140242240 discloses a filter portion with a lower section that is nonporous and an upper sidewall portion that is porous (figure 2).  CN104433761, CN105083776 and CN106470574 disclose beverage containers with extraction sections.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIREN A THAKUR/Primary Examiner, Art Unit 1792